Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		  
				   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 
	The independent claim 1 from U.S. Application 16/655,668 is compared with independent claim 1 of U.S. Patent No. 10,491,242, which is shown below.

U.S. Application 16/655,668
U.S. Patent No. 10,491,242
a receiver configured to receive a signal from a transmitting apparatus
a transmitter configured to transmit the TV broadcast signal
a demodulator configured to demodulate the signal to generate values according to 256-quadrature amplitude modulation (QAM)
a constellation mapper configured to map bits of the interleaved codeword onto constellation points for 256-quadrature amplitude modulation (QAM)
a deinterleaver configured to deinterleave the values
an interleaver configured to interleave a codeword comprising the input bits and the parity bits
and a decoder configured to decode the deinterleaved values based on a low density parity check (LDPC) code
an encoder configured to encode input bits to generate parity bits




Claim 1 of U.S. Application 16/655,668 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,491,242. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Application 16/655,668 discloses all of the elements of the independent claim 1 of U.S. Patent No. 10,491,242, except a transmitter configured to transmit the TV broadcast signal, a constellation mapper configured to map bits of the interleaved codeword onto constellation points for 256-quadrature amplitude modulation (QAM), an interleaver configured to interleave a codeword comprising the input bits and the parity bits and an encoder configured to encode input bits to generate parity bits. However, even though claim 1 of U.S. Application 16/655,668  does not explicitly state a transmitter configured to transmit the TV broadcast signal, a constellation mapper configured to map bits of the interleaved codeword onto constellation points for 256-quadrature amplitude modulation (QAM), an interleaver configured to interleave a codeword comprising the input bits and the parity bits and an encoder configured to encode input bits to generate parity bits, claim 1 of U.S. Application 16/655,668 does state a receiver configured to receive a signal from a transmitting apparatus, a demodulator .

Dependent claims 2-3 are also rejected under obviousness type double patenting over claims 2-3 of U.S. Patent No. 10,491,242. 

The independent claim 1 from U.S. Application 16/655,668 is compared with independent claim 1 of U.S. Patent No. 9,602,232, which is shown below.

U.S. Application 16/655,668
U.S. Patent No. 9,602,232
a receiver configured to receive a signal from a transmitting apparatus
a mapping method of a transmitting apparatus, comprising: low density parity check (LDPC) encoding input bits to generate parity bits
a demodulator configured to demodulate the signal to generate values according to 256-quadrature amplitude modulation (QAM)
mapping the interleaved LDPC codeword onto constellation points, wherein the constellation points comprise constellation points as defined in a table below for 256-QAM
a deinterleaver configured to deinterleave the values
interleaving an LDPC codeword comprising the input bits and the parity bits

low density parity check (LDPC) encoding input bits to generate parity bits
wherein the demodulator is configured to demodulate the signal based on at least one constellation point among constellation points represented as a table below: TABLE-US-00018 0.2975 + 1.0564i 0.5862 + 0.9617i 0.2909 + 1.0696i 0.5796 + 0.9689i 0.2953 + 1.3357i 0.7488 + 1.2365i 0.3004 + 1.5114i 0.8151 + 1.3816i 0.3004 + 1.0535i 0.5847 + 0.9631i 0.2931 + 1.0659i 0.5825 + 0.9668i 0.2953 + 1.3189i 0.7466 + 1.2168i 0.2960 + 1.4654i 0.8297 + 1.3539i 1.0637 + 0.2960i 0.9617 + 0.5811i 1.0732 + 0.2931i 0.9682 + 0.5818i 1.3619 + 0.2997i 1.2249 + 0.7546i 1.5427 + 0.3106i 1.3969 + 0.8523i 1.0615 + 0.2945i 0.9631 + 0.5818i 1.0710 + 0.2924i 0.9675 + 0.5825i 1.3255 + 0.2975i 1.1979 + 0.7495i 1.4560 + 0.3040i 1.3269 + 0.8414i 0.2493 + 0.5585i 0.2960 + 0.5344i 0.2450 + 



Claim 1 of U.S. Application 16/655,668 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,602,232. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Application 16/655,668 discloses all of the elements of the independent claim 1 of U.S. Patent No. 9,602,232, except a mapping method of a transmitting apparatus, comprising: low density parity check (LDPC) encoding input bits to generate parity bits, mapping the interleaved LDPC codeword onto constellation points, wherein the constellation points comprise constellation points as defined in a table below for 256-QAM, interleaving an LDPC codeword comprising the input bits and the parity bits and low density parity check (LDPC) encoding input bits to generate parity bits. However, even though claim 1 .

Dependent claims 2-3 are also rejected under obviousness type double patenting over claims 2-3 of U.S. Patent No. 9,602,232. 

     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  	        

       EA
    4/19/21

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112